Citation Nr: 0530052	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  02-01 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for carotid artery 
disease. 

2.  Entitlement to service connection for fungal infection of 
the toenails.  

3.  Entitlement to service connection for peptic ulcer 
disease, to include as due to exposure to Agent Orange.  

4.  Entitlement to service connection for soft tissue 
sarcoma, to include as due to exposure to Agent Orange.  

5.  Entitlement to service connection for peripheral 
neuropathy, to include as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. McCain, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
September 1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a September 2001 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for the 
veteran's claims.  

By rating action dated in October 1999, the RO denied service 
connection for right carotid artery disease, ulcers, claimed 
as due to Agent Orange, and for a fungus infection of the 
toenails. These claims were all denied on the basis that they 
were not well grounded.  Similarly, in a March 2000 rating 
decision, the RO denied service connection for soft tissue 
sarcoma and acute and subacute peripheral neuropathy, and 
found that additional evidence was not new and material to 
reopen a claim for service connection for brain damage due to 
Agent Orange.  Recently enacted legislation revised the 
standard for processing claims for Department of Veterans 
Affairs (VA) benefits.  See Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005)).  The VCAA removed 
the requirement for a claimant to submit a well-grounded 
claim.  In addition, the VCAA provides that, in cases where 
claimants have a prior claim denied as not well grounded, 
they have two years from the date of the enactment of the 
VCAA to request re-adjudication of their claim under 
subsection 7(b) of the VCAA.  In the September 2001 rating 
action, the RO reconsidered the veteran's claims pursuant to 
the VCAA.

In February 2004, the Board remanded these matters to the RO 
via the Appeals Management Center for additional development 
pursuant to the provisions of the VCAA.  That development has 
been completed and the case has returned for adjudication.  

The veteran, in a letter dated January 31, 2005, waived the 
60-day due process period on the supplemental statement of 
the case, so that his case might be forwarded immediately to 
the Board.  

The Board observes that The American Legion entered a 
Statement of Accredited Representative in Appealed Case on 
behalf of the veteran on February 25, 2005.  At this time, 
the Board acknowledges that the veteran's accredited 
representative as shown on the VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
executed in December 1999, is the Vietnam Veterans of 
America.  The Vietnam Veterans of America provided an 
Informal Hearing Presentation in September 2005.

During the pendency of this appeal, the veteran's 10 percent 
rating for bilateral hearing loss was reduced to a 
noncompensable rating effective October 1, 2000.  The veteran 
did not file a notice of disagreement to the June 2000 rating 
action.  Thus, that issue is not before the Board.  

The issue of service connection for peptic ulcer disease, to 
include as due to exposure to Agent Orange is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. 


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.

2.  The service medical records are negative for complaints 
or findings pertaining to carotid artery disease, fungal 
infection of the toenails, soft tissue sarcoma, or peripheral 
neuropathy.  

3.  The veteran's currently diagnosed carotid artery disease 
was not manifest to a degree of 10 percent within one year of 
his discharge from service.

4.  There is no demonstration by competent evidence that the 
post service carotid artery disease, or fungal infection of 
the toenails, began in service or were caused by his active 
military service.  

5.  Competent medical evidence does not demonstrate a 
diagnosis of soft tissue sarcoma or peripheral neuropathy.


CONCLUSIONS OF LAW

1.  Carotid artery disease was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 
& Supp. 2005); 38 C.F.R. §§  3.303, 3.307, 3.309 (2005). 

2.  A fungal infection of the toenails was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005). 

3.  Soft tissue sarcoma was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  Peripheral neuropathy was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Notice

A February 2004 VCAA letter from the Appeals Management 
Center to the veteran was issued subsequent to the initial 
agency of original jurisdiction decision.  The letter 
informed the veteran of what evidence was required to 
substantiate the claims, and of his and VA's duties for 
obtaining evidence.  The veteran was also asked to provide VA 
with any evidence or information he might have pertaining to 
his appeal.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the September 2001 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to the February 2004 VCAA 
notice.  The Court acknowledged in Pelegrini that where the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although proper notice was provided to the appellant after 
the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the appellant's claims 
file contains service medical records, and reports of post 
service treatment and examinations, VA and private.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Hence, VA's duty to assist the 
veteran in the development of his claims has been satisfied.  

Service Connection

The veteran asserts that right carotid artery disease caused 
him to fall off a roof in 1984.  He also believes that the 
cysts that recur are soft tissue sarcoma caused by Agent 
Orange exposure.  He states that he and some buddies were on 
his balcony having a barbecue and beer blast when they were 
sprayed with Agent Orange.  

A.  Service Connection for carotid artery disease and fungal 
infection of the toenails.

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period under 38 C.F.R. § 3.307) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and carotid artery disease becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in, or aggravated by, service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309.

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.102 (2005).  However, if the 
preponderance of the evidence is against the claim, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competent medical evidence of record demonstrates that the 
veteran has hypertension and carotid artery disease.  His 
blood pressure reading on the Report of Medical Examination 
completed for separation was 138/80 - sitting and his heart 
and vascular system were evaluated as normal.  The first 
diagnosis of hypertension was made on VA general medical 
examination in July 1994 with serial blood pressure readings 
160/110 - sitting and 148/104 - recumbent.  VA examination in 
August 1994 reveals a blood pressure reading of 150/100 - 
sitting.  The veteran complained of vertigo in 1994.  
However, he was not diagnosed with carotid artery disease 
until 1999 when he was admitted to VA following a syncopal 
episode, more than 30 years after separating from service.  
The Carotid Doppler test showed right internal carotid 
stenosis.  The veteran has not presented evidence, other than 
his statements, that the carotid artery disease is related to 
his military service.  The Board stresses that the service 
medical records do not show treatment for carotid artery 
disease nor does it show treatment for syncopal episodes or 
vertigo.  Since there is no competent (clinical) evidence of 
record to establish that the carotid artery disease is 
related to his military service, the preponderance of the 
evidence is against the claim, and the veteran is not 
entitled to service connection for carotid artery disease.  
The claim must be denied.  38 U.S.C.A. § 5107(b).  

The Board turns now to address the fungal infection of the 
toenails.  The Agent Orange examination conducted in November 
2001 shows that the veteran did not recall being treated for 
anything while in service.  The service medical records do 
not show treatment for a fungal infection of the feet or 
toenails.  The first clinical evidence of a fungal infection 
was documented in August 1999, more than 30 years after his 
military service.  Further, the veteran has not presented any 
evidence to demonstrate that this condition was incurred in 
or caused by his active military service.  Since there is no 
competent (clinical) evidence of record that establishes the 
veteran's onychomycosis is related to his military service, 
the preponderance of the evidence is against the claim, and 
the veteran is not entitled to service connection for fungal 
infection of the toenails.  The claim must be denied.  38 
U.S.C.A. § 5107(b).  


B.  Service connection for soft tissue sarcoma and peripheral 
neuropathy, to include as due to Agent Orange.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  In other words, 
the fact that the veteran does not meet the requirements of 
38 C.F.R. § 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to Agent 
Orange during service caused his current skin disability.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

Effective prior to December 27, 2001, for claims involving 
exposure to an herbicide, such as Agent Orange, the law 
provided that veterans who served on active military, naval, 
or air service in the Republic of Vietnam during the period 
beginning January 9, 1962, and ending on May 7, 1975 (the 
Vietnam era), and who have a disease listed at 38 C.F.R. § 
3.309(e), shall be presumed to have been exposed to an 
herbicide agent during such service, unless there is 
affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1116(a)(3) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).  The Court has held that "neither 
the statutory nor the regulatory presumption will satisfy the 
incurrence element of [a claim for service connection] where 
the veteran has not developed a condition enumerated in 
either 38 U.S.C. § 1116 (a) or 38 C.F.R. § 3.309(e)."  
McCartt v. West, 12 Vet. App. 164, 168 (1999) (the Court held 
that because there was no evidence that the appellant had 
developed an enumerated disease, the Board's implicit 
determination that the appellant had presumptive in-service 
exposure is erroneous as a matter of law).  Hence, prior to 
December 27, 2001, if a veteran did not have a condition 
listed in VA laws and regulations that is presumed to be 
related to herbicide exposure, there was no presumption that 
the veteran was in fact exposed to herbicides in service. 

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001) expanded the 
presumption of exposure to herbicides to include all Vietnam 
era veterans, not just those who have a disease on a 
presumptive list in 38 U.S.C. § 1116(a)(2) and 38 C.F.R. § 
3.309(e).  This expansion of the presumption of exposure to 
herbicides is effective from December 27, 2001.

The following diseases are deemed associated with herbicide 
exposure, under current VA law: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), including Note 2 (2005).  66 Fed. Reg. 23166 - 
23169 (May 8, 2001).  The foregoing diseases shall be service 
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41442 - 41449, and 61 Fed. 
Reg. 57586 - 57589 (1996).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Service connection is not in order in the 
absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The evidence in support of the veteran's claim consists of 
his statements that he has soft tissue sarcoma as the result 
of exposure to Agent Orange.  He also contends that he has 
peripheral neuropathy due to Agent Orange exposure.  The 
Board concedes that the veteran served in Vietnam during the 
Vietnam era.  The veteran is arguing, and the evidence does 
not otherwise establish, that he has a disease that is 
subject to presumptive service connection based on exposure 
to Agent Orange in Vietnam.  VA treatment records indicate 
diagnoses of sebaceous cysts in February 1994, November 2001, 
and January 2002; epidermal inclusion cysts in June 1994 and 
March 1995; and small erythematous lesion on the scalp in 
March 2004.  Extensive actinic keratoses were noted on his 
arms and temple area in November 2001.  However, at no time 
has the veteran been diagnosed with soft tissue sarcoma nor 
have the previously listed diagnoses been associated with 
exposure to Agent Orange.  There is no competent medical 
evidence of file that links the veteran's Agent Orange 
exposure to his currently diagnosed skin disability.  As 
such, the veteran may not prevail under the provisions of 38 
C.F.R. § 3.309(e).  As the veteran does not have a diagnosis 
of soft tissue sarcoma, the veteran may not prevail under the 
provisions of 38 C.F.R. § 3.303.  

In like manner, the veteran claims entitlement to service 
connection for peripheral neuropathy.  On enlistment, the 
veteran had a preexisting left hip injury.  Post-service, the 
veteran was diagnosed with history of hip dystocia in 1994, 
degenerative arthritis in 1995, and degenerative joint 
disease in 1996.  However, he has no current diagnosis of 
peripheral neuropathy.  The veteran reported on the VA Agent 
Orange examination that he did not recall being treated for 
anything while in service.  Since there is no competent 
(clinical) evidence of record that establishes the veteran 
currently has peripheral neuropathy, the preponderance of the 
evidence is against the claim, and the veteran is not 
entitled to service connection for such disability on either 
a direct or a presumptive basis.  38 C.F.R. §§ 3.303, 
3.309(e).  

The preponderance of the evidence is against the claims for 
service connection for soft tissue sarcoma, to include as due 
to Agent Orange exposure and service connection for 
peripheral neuropathy, to include as due to Agent Orange 
exposure.  Thus, the claims must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for carotid artery disease is denied. 

Service connection for fungal infection of the toenails is 
denied.  

Service connection for soft tissue sarcoma, to include as due 
to Agent Orange exposure, is denied.  

Service connection for peripheral neuropathy, to include as 
due to Agent Orange exposure, is denied. 


REMAND

A VA examination or opinion is necessary to make a decision 
on a claim for compensation purposes if the evidence of 
record contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military service, 
but does not contain sufficient medical evidence for VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A (West 2002 
& Supp. 2005); 38 C.F.R. 3.159 (2005).  

Service medical records show that on the Report of Medical 
History for enlistment in 1965, the veteran reported that he 
had never had frequent indigestion, stomach, liver, or 
intestinal trouble.  On the Report of Medical History for 
separation in 1968, the veteran reported having or having had 
frequent indigestion.  In both instances, the report of 
medical examination shows the abdomen, viscera, and GU 
systems were evaluated as normal.  The Report of Medical 
Examination dated in May 1968 does not reveal an inquiry by 
medical personnel to the veteran's report of frequent 
indigestion.  

Post-service, competent medical evidence of record indicates 
treatment with Prevacid for heartburn and indigestion.  A 
February 1995 VA medical certificate lists peptic acid 
disease and treatment with Maalox.  The veteran underwent an 
UGI in February 1995 that showed reflux esophagitis.  An 
April 1999 VA Medical Center discharge summary lists peptic 
ulcer disease as a secondary diagnosis.  The November 2001 
Agent Orange examination shows by the veteran's report that 
he had had an ulcer in 1970.  In November 2001, he reported 
getting a bitter taste up in his throat, has belching, and 
heartburn.  

Based on the foregoing, the Board determines that further 
development is required.  Accordingly, this matter is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for indigestion 
or peptic ulcer disease since September 
1968.  After securing the necessary 
release(s), the RO should obtain those 
treatment records not already associated 
with the claims file.  

2.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the nature and etiology of any 
gastrointestinal disability present.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner is requested 
to comment on whether it is at least as 
likely as not that any currently 
diagnosed gastrointestinal condition is 
related to the frequent indigestion 
reported in service.  The examiner is 
requested to perform any tests necessary 
to complete the examination.  All 
opinions expressed must be supported by 
the evidence of record.  The examiner 
must document in the type-written report 
that the claims file was reviewed.  

3.  The RO must readjudicate the claim of 
entitlement to service connection for 
peptic ulcer disease, to include as due 
to exposure to Agent Orange, considering 
the new evidence of record since the 
issuance of the January 2005 supplemental 
statement of the case.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, the RO must 
provide the appellant and his 
representative a supplemental statement 
of the case, and afford the appropriate 
period of time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


